 Case 8:18-cv-02278-SK Document 20 Filed 05/05/20 Page 1 of 1 Page ID #:4005




                                                               JS-6



                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA



DAVID LEE GILLUM,                    Case No. 8:18-cv-2278-SK
                 Plaintiff,          JUDGMENT
            v.
ANDREW SAUL,
Commissioner of Social Security,
                 Defendant.



     IT IS ADJUDGED that this action is reversed and remanded for
further proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g) and
consistent with the accompanying Opinion and Order.


Date: May 5, 2020                  ___________________________
                                   HON. STEVE KIM
                                   U.S. MAGISTRATE JUDGE
